UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 03-4036
CLIFTON DERON CAMPBELL, a/k/a
Ronald Clifton Campbell,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                           (CR-02-66)

                  Submitted: September 10, 2003

                      Decided: October 27, 2003

   Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas E. Wray, Roanoke, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, Joseph W.H. Mott, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CAMPBELL
                              OPINION

PER CURIAM:

   Clifton Deron Campbell appeals his conviction of possession with
intent to distribute in excess of five grams of cocaine base, in viola-
tion of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (2000).* Because there was
sufficient evidence to convict Campbell, we affirm.

                                   I

  Following a controlled purchase of cocaine base, police officers in
Roanoke, Virginia, obtained a search warrant for a residence. Camp-
bell and Tina Chantell Loveless arrived at the residence approxi-
mately one-half hour after the search began.

   During the search, officers recovered over twenty-five grams of
cocaine base and a set of scales of a type ordinarily used by drug deal-
ers. Much of the cocaine base was in a man’s denim jacket that was
hanging in a closet along with other men’s clothing. Additionally,
officers found $1000 in cash between a mattress and box springs.
They seized from Campbell’s person $242 in cash and four grams of
marijuana. During the search, Campbell heard that Loveless was
being arrested for an offense involving cocaine base. As officers
removed Loveless from the residence, a detective testified that Camp-
bell said, "Why are you taking her? She had nothing to do with it. It’s
all mine." A jury convicted Campbell, and he was sentenced to 121
months in prison.

                                   II

   The sole issue raised on appeal is whether the evidence was suffi-
cient to convict Campbell, who claims that there was no evidence that
he possessed the cocaine base. On review of the sufficiency of the
evidence, a verdict "must be sustained if there is substantial evidence,
taking the view most favorable to the Government, to support it."

  *Campbell also was convicted of possession of marijuana; however,
he does not challenge that conviction on appeal.
                      UNITED STATES v. CAMPBELL                        3
Glasser v. United States, 315 U.S. 60, 80 (1942). We review both
direct and circumstantial evidence and permit "the [G]overnment the
benefit of all reasonable inferences from the facts proven to those
sought to be established." United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982). We will not reassess the credibility of witnesses,
United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989), and will
uphold the verdict if there is substantial evidence to support it. United
States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).

   We conclude that there was sufficient evidence to convict Camp-
bell. Campbell does not dispute expert testimony that the quantity of
cocaine base discovered at the residence was inconsistent with per-
sonal use and consistent with mid-level drug distribution. Further-
more, the jury clearly made a credibility determination against
Campbell, a convicted drug dealer who at trial denied possession of
the cocaine base. The jury inferred on the basis of Campbell’s state-
ment to the detective and other trial evidence that Campbell construc-
tively possessed the drug. We note that, to convict under § 841(a)(1),
possession may be actual or constructive. United States v. Rusher,
966 F.2d 868, 878 (4th Cir. 1992). Here, the evidence was sufficient
to establish that Campbell knowingly possessed over five grams of
crack with the intent to distribute it.

                                   III

   We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                            AFFIRMED